 

Exhibit 10.1

logo [g20140508034648849141.jpg]

Date

 

March 7, 2014

To

 

«Name»

From

 

Steve Cooper

WARNER MUSIC GROUP CORP.
SENIOR MANAGEMENT FREE CASH FLOW PLAN

We are pleased to inform you that as a valued member of the Warner Music Group
Corp. (the “Company”) management team, your allocated percentage of the FCF
Bonus Pool under the Warner Music Group Corp. Senior Management Free Cash Flow
Plan (as amended, the “Plan”; capitalized terms used but not defined herein have
the meanings ascribed to them in the Plan) is being increased, beginning with
the current 2014 Plan Year, by «Increased_Percent» (the “Increased Bonus
Percentage”).  This award is being made under the Plan, and, except as expressly
provided in this letter, this award is subject to all the terms and conditions
of the Plan.  

In connection with such increase, you are receiving an Additional Unit
Allocation of «Additional_DEUs» (which increases your Maximum Unit Allocation
under the Plan to «Maximum_DEUs»).  The Base Amount applicable to this
Additional Unit Allocation will be $107.13 (i.e., the Base Investment Price of
Deferred Equity Units generally).  In connection with your Additional Unit
Allocation, you are also being granted an additional «Additional_MEUs» Matching
Equity Units (which increases your Matching Equity Units to a total of
«Total_MEUs»).  The Benchmark Amount (as defined in the LLC Agreement) of these
additional Matching Equity Units will be $134.62, which is the current Fair
Market Value of one Fractional Company Share.  

As a condition of this grant of additional Matching Equity Units, you are
required to file an election under Section 83(b) of the Internal Revenue Code
with the IRS no later than April 6, 2014.  This 83(b) election is similar to the
election you made following your initial grant of Matching Equity Units.  A copy
of an 83(b) election form and applicable instructions is attached as Annex A to
this letter.  

Until you have acquired all of your Additional Unit Allocation, all of your
Increased Bonus Percentage must be deferred under the Plan and applied to
purchase Deferred Equity Units.  For the current 2014 Plan Year and, unless you
elect the Merge Option described below, future Plan Years, your Increased Bonus
Percentage and Additional Unit Allocation will stand apart from your preexisting
allocations under the Plan.  This means that any Annual FCF Bonus payable in
respect of your Increased Bonus Percentage will be used only to acquire Deferred
Equity Units attributable to your Additional Unit Allocation and any Annual FCF
Bonus attributable to your preexisting bonus percentage under the Plan (the
“Initial Bonus Percentage”) will be used only to acquire Deferred Equity Units
attributable to your Initial Unit Allocation.  This will be the case even if
your Initial Unit Allocation has been fully acquired and you are entitled to
receive cash in respect of your Annual FCF Bonus attributable to your Initial
Bonus Percentage.  However, for 2015 and subsequent Plan Years, you may elect
(on the signature page to this letter) to merge your Additional Unit Allocation
with your Initial Unit Allocation (the “Merge Option”) in order to use all of
your Annual FCF Bonus (whether payable in respect of your Initial Bonus
Percentage or your Increased Bonus Percentage) to purchase your Maximum Unit
Allocation (as increased by your Additional Unit Allocation).  

You hereby acknowledge items II.1, 7 through 11, 14, 15, 20 and 21 of your
Deferral Election Form under the Plan, which are incorporated herein by
reference and made a part of this letter as if set forth herein in full.

 

--------------------------------------------------------------------------------

 

Please sign the signature page to this letter and return it to Trent Tappe by
5:00pm EST on March 17, 2014, by email to Trent.Tappe@wmg.com or by fax to
212-956-0529.  If you desire to elect the Merge Option described above, you
should indicate that election below with your signature to this letter.  If you
do not indicate whether you elect the Merge Option, you will be treated as
having elected to keep this award separate from your previous awards under the
Plan (i.e., declined the Merge Option).

If you have any questions about this award, feel free to call or email me or
Trent.  

Sincerely,

Steve Cooper

Accepted and Agreed:

«Name»

To indicate whether you elect the Merge Option (as described above),
check the appropriate box below:

£  Yes, I elect the Merge Option.

£  No, I do not elect the Merge Option.

 

 